Citation Nr: 9929707	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-13 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected PTSD, currently 
rated as 10 percent disabling, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran in a VA Form 21-4138, Statement in Support of 
Claim, dated in September 1997, requested a hearing before a 
local hearing officer.  In a substantive appeal subsequently 
received he indicated he wanted a hearing before a member of 
the Board.  A hearing was held by a member of the Board in 
August 1999 sitting at Montgomery, Alabama. 

During the course of the hearing, the veteran indicated that 
he had been in a treatment program at the VA Medical Center 
(VAMC) in Tuskegee, Alabama.  The Board is of the opinion 
that these records should be obtained. 

Of record is a VA hospital summary concerning inpatient 
treatment for his PTSD from December 1997 to January 1998.  A 
Global Assessment of Functioning (GAF) score of 47 was 
provided.  PTSD delayed type with affective features was 
diagnosed.  The veteran's prognosis was guarded.  It was 
reported that there was severe impairment in his social and 
industrial adaptability.  A VA PTSD examination was conducted 
in May 1998.  The report contains a diagnosis of PTSD, mild 
to moderate.  A GAF score of 65 was provided.  In his 
substantive appeal he indicated that his PTSD had worsened 
and he was unable to work.  In view of these facts, the Board 
is of the opinion that a contemporaneous examination is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found -a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for his psychiatric 
problems.  The RO should also ask the 
veteran if he desires a hearing before a 
hearing officer at the RO.  The RO should 
also notify the veteran that, on remand, 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request the VAMC in 
Tuskegee, Alabama, to furnish copies of 
all medical records covering the period 
from March 1998 to the present.

3.  A VA social and industrial survey 
should be conducted in order to determine 
the impact his psychiatric disorder has 
on his social and industrial 
adaptability.  It is requested that the 
examiner obtain a detailed employment 
history.  The claims folder must be made 
available to the VA social worker in 
conjunction with the survey.

4.  Following completion of the 
foregoing, the veteran should be afforded 
a VA examination by a psychiatrist to 
determine the severity of his PTSD.  The 
claims folder and a copy of this Remand 
are to be furnished to the psychiatrist 
for review prior to the examination.  The 
psychiatrist is requested to note that 
the claims folder has been reviewed.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorder (DSM-IV) only as it relates to 
the PTSD.  The examiner should include a 
definition of the numerical code assigned 
under DSM-IV. 

5.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (1998) as it 
relates to the failure to report for a VA 
examination.

6.  Thereafter, the RO should 
readjudicate the issue currently on 
appeal, to include consideration of 
staged ratings as set forth in the 
Fenderson case.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


